 



Exhibit 10.1
April 11, 2008
Lawrence Blatt, Ph.D.
10 Shoreview Drive
San Francisco, CA 94121
PERSONAL AND CONFIDENTIAL
     Re: Separation from Employment
Dear Larry:
     This letter, upon Your signature, will constitute the agreement between
Lawrence Blatt (“You” or “Your”) and InterMune, Inc. (“InterMune” and/or the
“Company”) regarding the terms of Your separation from employment with
InterMune.
     1. Your employment with InterMune will end on May 16, 2008 (the “Separation
Date”). You will receive all salary and accrued vacation pay due You through the
Separation Date.
     2. You affirm that as of the Separation Date, You will return to InterMune
any and all property in Your possession or control belonging to InterMune, as
well as any proprietary information You have about InterMune’s practices;
procedures; customers; products; trade secrets; information technology; and
technical, clinical and other data in accordance with the terms of the
Proprietary Information and Inventions Agreement You signed with InterMune on
May 1, 2002 (the “PIIA”). Excluded from this obligation are: (a) the Type 1
alpha interferon technology transferred to You by InterMune with the express
consent of InterMune’s Board of Directors, pursuant to the Assignment,
Settlement and Mutual Release Agreement, executed by the parties as of
January 20, 2006; (b) the advancement of glycosylated Type 1 interferon and/or
activators of innate immunity (e.g., RNase L and protein Kinase R); and (c) all
of the inventions or improvements listed in Exhibit B of the PIIA. You
understand and agree that following Your separation from employment with the
Company You continue to be bound by the terms of the PIIA. For Your reference, a
copy of that agreement is attached.
     3. For a period of two (2) years from the Separation Date, InterMune agrees
to make available to You one sample of each and every non-proprietary, public
domain cell line that You brought with You to InterMune or that was sent to You
by a professional colleague during the course of Your employment with InterMune.
     4. Upon the Effective Date of this Separation Agreement (as that term is
defined in Paragraph 19 below), InterMune will pay You separation pay equal to
twelve (12) months’ salary at Your final rate of pay, for total gross separation
pay of Three Hundred Twenty Eight

 



--------------------------------------------------------------------------------



 



Lawrence Blatt, Ph.D.
April 11, 2008
Page 2
Thousand One Hundred One Dollars and Forty Five Cents ($328,101.45), less all
required deductions (the “Separation Payment”). The Separation Payment will be
made by check in two (2) gross payments of One Hundred Sixty Four Thousand Fifty
Dollars and Seventy Two Cents ($164,050.72) each. These payments will be made on
the following dates: (a) the Effective Date of this Separation Agreement, and
(b) January 2, 2009. The Separation Payment is contingent upon Your compliance
with the terms of this Separation Agreement, and will not be affected by any
change in control of InterMune that occurs on or before January 2, 2009.
     5. Under separate cover, You will receive notice of Your right to continue
Your health insurance under COBRA. To the extent that You have such rights,
nothing in this Separation Agreement is intended to impair those rights. As part
of the consideration for this Agreement, InterMune agrees to pay Your monthly
COBRA premiums through May 31, 2009, or until You become eligible for
employer-provided health insurance similar to that offered by InterMune,
whichever occurs first (the “COBRA Payments”). You agree to inform InterMune
immediately upon becoming eligible for such employer-provided health insurance.
     6. Your exercise period for vested options granted to You during Your
employment pursuant to InterMune’s Stock Option Plans will be extended from a
period of Ninety (90) days after the Separation Date until December 31, 2008
(the “Option Exercise Extension”). On or before the Separation Date, You will
notify InterMune which of your vested but unexercised options will be subject to
the Option Exercise Extension.
     7. In consideration of the Separation Payment, the COBRA Payments, the
Option Exercise Extension, and other good and valuable consideration, receipt of
which You hereby acknowledge, You waive and release and promise never to assert
any and all claims that You have or might have against InterMune, and its
current and former officers, directors, shareholders, agents, attorneys,
employees, successors, assigns, parents, affiliates and subsidiaries, arising
from or related to Your employment with InterMune and/or Your separation from
Your employment with InterMune, that exist or may exist as of the Separation
Date.
          Similarly, InterMune, and its current and former officers, directors,
shareholders, agents, attorneys, employees, successors, assigns, parents,
affiliates and subsidiaries, waives and releases and promises never to assert
any and all claims that it has or might have against You, and Your current and
former agents or attorneys, arising from or related to Your employment with
InterMune and/or Your separation from Your employment with InterMune, that exist
or may exist as of the Separation Date.
          The claims released by the parties include, but are not limited to,
claims arising under federal, state and local statutory or common law, such as
Title VII of the Civil Rights Act

 



--------------------------------------------------------------------------------



 



Lawrence Blatt, Ph.D.
April 11, 2008
Page 3
of 1964, the Americans with Disabilities Act, the Family and Medical Leave Act,
the California Fair Employment and Housing Act, the California Family Rights
Act, the Age Discrimination in Employment Act, and the law of contract and tort.
     8. The parties waive and release and promise never to assert any such
claims, even if the parties do not believe that such claims exist. The parties
therefore waive their respective rights under section 1542 of the California
Civil Code, if applicable, which states:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.
     9. The parties agree to sign a reaffirmation of this Separation Agreement,
in the form attached to this Agreement as Appendix A, upon your Separation Date.
     10. You and InterMune agree to discuss in good faith the terms and
conditions of an ongoing consulting relationship and to sign, simultaneously
with this Separation Agreement, a separate and legally binding letter of intent
setting forth the minimum terms that the parties agree must be included in a
Consulting Agreement. The parties agree to finalize a Consulting Agreement on or
before the Separation Date. You and the Company acknowledge and further agree
that the scope and the nature of projects upon which You will continue to
consult pursuant to the Consulting Agreement will be mutually agreed in good
faith on or before the Separation Date, and that InterMune will provide You with
the use of tools reasonably required to perform Your responsibilities under the
Consulting Agreement, e.g., a laptop computer.
     11. InterMune agrees, consistent with accepted conventions regarding
authorship for scientific publications, to include You as a co-author on any
publications arising from research in which You were directly involved while an
InterMune employee, specifically including but not limited to, publications
arising out of preclinical or clinical data generated by the ITMN-191 project.
     12. Unless required or otherwise permitted by law, You will not disclose to
others any information regarding any proprietary information regarding
InterMune’s practices, procedures, clients, trade secrets, and technical and
other data subject to the PIIA. Excluded from this obligation is any information
related to: (a) the Type 1 alpha interferon technology transferred to You by
InterMune with the express consent of InterMune’s Board of Directors, pursuant
to the Assignment, Settlement and Mutual Release Agreement, executed by the
parties as of January 20, 2006; (b) the advancement of glycosylated Type 1
interferon and/or activators of innate

 



--------------------------------------------------------------------------------



 



Lawrence Blatt, Ph.D.
April 11, 2008
Page 4
immunity (e.g., RNase L and protein Kinase R); and (c) all of the inventions or
improvements listed in Exhibit B of the PIIA.
     13. As of the date You sign this Separation Agreement, You agree to refrain
from making any statement, whether oral or written, that is disparaging of
InterMune, its employees, executives, officers and directors, and its products
and services. Similarly, InterMune, through its officers, executives, directors,
and members of its Operating Committee, agrees to refrain making any statement,
whether oral or written, that is disparaging of You or Your services.
     14. You also agree that for a period of one (1) year following Your
Separation Date, You will not solicit any InterMune employee to leave his or her
employment with InterMune in order to begin employment or a consulting or
independent contractor relationship with You or with an entity of which you are
a majority shareholder or a full-time employee. In addition, InterMune agrees
that for a period of one (1) year, it will not solicit any employee who works
for You or for an entity of which you are a majority shareholder to leave his or
her employment to begin employment or a consulting or independent contractor
relationship with InterMune. For purposes of this Paragraph, the term “solicit”
shall not include responses either InterMune or You receive from anyone in
response to job advertisements nor shall the term “solicit” include any
inquiries regarding job openings received by InterMune or You from anyone with
whom there was no previous contact.
     15. In the event that You breach any of Your obligations under this
Separation Agreement or as otherwise imposed by law, InterMune will be entitled
to cease making any payments due on or after the date of the breach, and to seek
any and all other legal or equitable remedies, including injunctive relief. In
the event of any breach of InterMune’s obligations under this Separation
Agreement or as otherwise imposed by law, You will be immediately released,
effective from the date of the breach, from any and all continuing obligations
under this Separation Agreement and will be entitled to revoke Your release of
claims as outlined in paragraphs 7 and 8 above. In addition, You will be
entitled to an acceleration of payments under the Consulting Agreement as
described in the Consulting Agreement in the event of any breach of InterMune’s
obligations under this Separation Agreement or as otherwise imposed by law.
     16. After the Effective Date, as defined in Paragraph 19 below, this
Separation Agreement shall be fully enforceable and irrevocable.
     17. The parties agree that they will maintain the terms of this Separation
Agreement in confidence and shall not disclose the terms hereof except in
confidence to their legal counsel, tax accountant, or as required by law. You
may also disclose the terms of this Separation Agreement to Your immediate
family members.

 



--------------------------------------------------------------------------------



 



Lawrence Blatt, Ph.D.
April 11, 2008
Page 5
     18. Before dissemination to the public, InterMune shall provide to You the
contents of any oral or written message concerning Your employment with
InterMune and/or the termination of Your employment. The parties will meet and
confer on any modifications to same. Any such message shall not be disseminated
without Your approval and consent.
     19. The following is required by the Older Workers Benefit Protection Act:
     (a) You have twenty-one days in which to accept the terms of this
Separation Agreement, although You may accept the agreement at any time within
those twenty-one days.
     (b) After You accept this Separation Agreement, You will still have seven
days in which to revoke Your acceptance. To revoke, You must send a written
letter of revocation to InterMune, return receipt requested, within the
seven-day revocation period. If You do not revoke, the eighth day after Your
acceptance of this Separation Agreement will be the “Effective Date” of this
Agreement.
     (c) You are advised to consult with an attorney of Your choice regarding
this Separation Agreement.
     Larry, I am pleased that we can part ways on amicable terms. InterMune and
I thank you for your service to the Company and wish you every success in your
future endeavors.

            Sincerely,
      /s/ Daniel G. Welch
      Daniel G. Welch      President and Chief Executive Officer     

By signing this letter, I acknowledge that I have had the opportunity to review
this Separation Agreement carefully, that I have read this agreement and
understand the terms of the agreement, and that I voluntarily agree to those
terms.

                Dated: April 11, 2008  /s/Lawrence Blatt       Lawrence Blatt,
Ph.D.           

 



--------------------------------------------------------------------------------



 



Lawrence Blatt, Ph.D.
April 11, 2008
Page 6
Appendix A
Reaffirmation of Separation Agreement as of Separation Date
     The parties hereby reaffirm in all respects the terms of the Separation
Agreement between InterMune, Inc. and Lawrence Blatt, Ph.D. dated April 11, 2008
(including the terms of the mutual and general release of claims contained
therein), and agree to be fully bound by its terms.

             
Dated:
                              Lawrence Blatt, Ph.D.
 
            Dated:       INTERMUNE, INC.
 
           
 
           
 
      By:    
 
           
 
           
 
      Its:    
 
           

 